852 F.2d 569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Benjamin Lonnie WOLFENBARGER, Plaintiff-Appellant,v.Don L. KNIGHT (Sheriff), Johnny Kirk, Howard Ferrell, HootGibson, Gaston Kline, and Mike Hayes, Defendants-Appellees.
No. 86-6231.
United States Court of Appeals, Sixth Circuit.
July 25, 1988.

Before MERRITT, KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion for counsel, record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 prisoner civil rights action.  A hearing was held in which evidence was presented regarding appellant's alleged denial of medication, access to the courts, exercise and religious freedom.  The district court dismissed the action finding that plaintiff "failed to produce sufficient evidence to carry his burden of proof" that his rights were violated.  The district court's findings are not clearly erroneous.


3
It is ORDERED that the motion for counsel be denied and the judgment of the district court be affirmed for the reasons stated in the district court's November 19, 1986, memorandum and order.  Rule 9(b)(5), Rules of the Sixth Circuit.